Allowable Subject Matter
1. 	Claims 1-20 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Le et al., US Pub No. 2004/0064273, teach a USB (universal serial bus) controllable power supply and method for supplying power to a circuit board device under test (DUT) via a controllable power supply. The power supply employs a USB interface to communicate with external devices, such as a host computer. In response to power supply control commands from the host computer, (Abstract, para 28-30, FIG. 3).

Gregg et al., US Pub No. 2019/0196924, teach a multi-port communications switches with automated flip emulation for multi-orientation data connectors, for example, to test data connector system components. One embodiment includes multiple ports, each with pins adapted to electrically couple with corresponding structures of a data connector when the connector is physically coupled with the port in any of multiple connector orientations. (Abstract, para 15-17, FIG. 1).

Chen et al., US Pub No. 2017/0370964, teach a test device 100 may be a control board. In embodiment of the invention, a device under test (DUT) 200 may be an electronic device which supports the USB type-C Power Delivery (PD) function. When the DUT 200 is tested, the test device 100 can be regarded as a Sink and the DUT 200 can be regarded as a Source. (Abstract, para 23-27, FIG. 2A).

Chen et al., US Pub No. 2017/0147526, teach a device under test is configured to modify the termination state of two configuration channel lines of the USB Type-C connector by dynamically switching between pull-up and pull-down resistors coupled to CC1 and CC2. The device under test is further configured to detect the termination state of the configuration channel pins CC1 and CC2 on the receptacle on the tester side, and to programmatically switch the termination state on the device under test side in response. (Abstract, para 6-10, FIG. 1).

Regarding claim 1, the prior art of record fail to disclose or suggest the combination of claim elements of claim 1 including, a product detection device for use between a computing device, at least one power detection instrument and at least one USB-C under-test product, a detection program being loaded in the computing device, the product detection device comprising: plural USB-C transmission ports installed on the circuit board, and connectable with the at least one USB-C under-test product; and plural detection connection ports installed on the circuit board, and connectable with the at least one power detection instrument, wherein the plural detection connection ports are correlated with the plural USB-C transmission ports, wherein the detection program issues a detection command, and the USB-C transmission port connected with the USB-C under-test product is set as a first role or a second role, wherein the USB-C transmission port corresponding to the first role is cyclically operated at plural designated voltages under control of the processing unit, the processing unit issues an output voltage to the USB-C transmission port corresponding to the second role, and an operation status of the USB-C under-test product corresponding to the USB-C transmission port is detected by the connected power detection instrument.

Regarding claim 10, the prior art of record fail to disclose or suggest the combination of claim elements of claim 10 including, a  product detection system for detecting at least one USB-C under-test product, the product detection system comprising: a computing device, wherein a detection program is loaded in the computing device; at least one power detection instrument; and a product detection device comprising plural USB-C transmission ports and plural detection connection ports, wherein the processing unit is installed on the circuit board, the plural USB-C transmission ports are installed on the circuit board and connectable with the at least one USB-C under-test product, the plural detection connection ports are installed on the circuit board and connectable with the at least one power detection instrument, and the plural detection connection ports are correlated with the plural USB-C transmission ports, wherein the detection program issues a detection command, and the USB-C transmission port connected with the USB-C under-test product is set as a first role or a second role, wherein the USB-C transmission port corresponding to the first role is cyclically operated at plural designated voltages under control of the processing unit, the processing unit issues an output voltage to the USB-C transmission port corresponding to the second role, and an operation status of the USB-C under-test product corresponding to the USB-C transmission port is detected by the connected power detection instrument.

Regarding claim 11, the prior art of record fail to disclose or suggest the combination of claim elements of claim 11 including, a product detection method for use in a product detection system to detect at least one USB-C under-test product, the product detection system comprising at least one power detection instrument and a product detection device, a detection program being loaded in the computing device, the product detection device comprising a processing unit, plural USB-C transmission ports and plural detection connection ports, the plural detection connection ports being correlated with the plural USB-C transmission ports, the product detection method comprising steps of: connecting the at least one USB-C under-test product with the plural USB-C transmission ports, and connecting the at least one power detection instrument with the plural detection connection ports; the detection program issuing a detection command; the processing unit checking connection statuses of the plural USB-C transmission ports; setting the USB-C transmission port that is connected with the USB-C under-test product as a first role or a second role; the processing unit controlling the USB-C transmission port corresponding to the first role to be cyclically operated at plural designated voltages, and issuing an output voltage to the USB-C transmission port corresponding to the second role; and the connected power detection instrument detecting an operation status of the USB-C under-test product corresponding to the USB-C transmission port.
The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186